Exhibit 10.5
 
 
AMENDMENT NO. 1
TO
COMMITMENT TO GUARANTEE OBLIGATIONS






THIS AMENDMENT NO. 1, dated as of August 4, 2009 (the "Amendment"), to that
certain Commitment to Guarantee Obligations, dated as of May 28, 2003 (the
"Commitment"), is by and between the United States of America, represented by
the Secretary of Transportation, acting by and through the Maritime
Administration (the "Secretary” or “Administrator”), and ROWAN COMPANIES, INC.
(the "Shipowner", and together with the Secretary, the "Parties").


WHEREAS, on May 28, 2003, the Shipowner executed the Indenture, and issued
thereunder a Floating Rate Note designated, "United States Government Guaranteed
Ship Financing Obligations, TARZAN II Series" with a maximum principal amount of
$89,658,000;


WHEREAS, on May 4, 2005, in connection with the changes in the Payment Dates and
Stated Maturities, the Shipowner executed Supplement No. 1 to the Indenture and
amended and restated the Floating Rate Note (the “Initial Transaction”);


WHEREAS, pursuant to Title XI of the Merchant Marine Act, 1936 (now codified as
Chapter 537 of Title  46 of the U.S. Code), the Secretary guaranteed the payment
of outstanding principal of and interest on the Floating Rate Note (“the
Obligations”), the outstanding principal amount of which is currently
$65,746,000;


WHEREAS, Section 4(b) of the Special Provisions of the Trust Indenture provides
that the Shipowner may redeem or repay the amended and restated Floating Rate
Note, in whole or in part, on a Redemption Date designated by the Shipowner,
from the proceeds of the issuance of a fixed rate note (the “Fixed Rate Note”);
and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Parties wish to amend certain documents relating to the Initial
Transaction in order to provide for the complete redemption of the amended and
restated Floating Rate Note, by the issuance of a Fixed Rate Note in the
aggregate principal amount of $65,746,000;


NOW THEREFORE, in consideration of the mutual rights and obligations set forth
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


Section 1.01  Annexed to each counterpart of this Amendment No. 1 to Commitment
to Guarantee Obligations are the forms of the Obligation Purchase Agreement,
Supplement No. 2 to Trust Indenture, Amendment No. 4 to Security Agreement, and
the Obligations to be issued August 4, 2009, the forms of which are hereby
approved by the Secretary.


Section 1.02  Article III of the Commitment shall be amended pursuant to Article
V thereof, as follows:


The Obligations to be issued as a fixed rate note shall be as provided in the
Indenture and in the form of the Fixed Rate Note annexed as Exhibit A to
Supplement No. 2 to Trust Indenture.  The Obligations shall be subject to all of
the terms and conditions set forth in the Indenture.  Supplement No. 2 to Trust
Indenture, Amendment No. 4 to Security Agreement, and the Obligations to be
issued as a fixed rate note shall be executed and delivered by the Shipowner on
the Effective Date.


Except as so amended, the provisions of the Commitment shall apply to and govern
this Amendment No. 1 to Commitment to Guarantee Obligations.


Capitalized terms not specifically defined herein shall have the respective
meanings stated in Schedule A to the Trust Indenture dated May 28, 2003, as
amended, between the Shipowner and the Indenture Trustee.


This Amendment No. 1 to Commitment to Guarantee Obligations may be executed in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


Notwithstanding any provision herein, in the event there are any inconsistencies
between the original of this document held by the Secretary, and an original
held by any other party to this transaction, the provisions of the original held
by the Secretary shall prevail.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment No. 1 to Commitment to Guarantee Obligations
has been executed and sealed by the United States and accepted and sealed by the
Shipowner on the day and year first above written.








UNITED STATES OF AMERICA
SECRETARY OF TRANSPORTATION


BY:  MARITIME ADMINISTRATOR
(SEAL)




ATTEST:                                                                           ____________________________Acting
Secretary




___________________________
Assistant Secretary






ROWAN COMPANIES, INC.


(SEAL)


ATTEST:                                                                           By:
_______________________
    Vice President, Finance and
Chief Financial Officer




___________________________
Corporate Secretary